IN THE SUPREME COURT OF PENNSYLVANIA

COMMONWEALTH OF PENNSYLVANIA, : No. 303 EAL 2014

Petitioner : Petition for Allowance of Appeal from the

: Unpublished Memorandum and Order

: of the Superior Court at No. 1917 EDA

: 2012 (Bender, P.J.E., Shogan, Fitzgerald,

: JJ.), filed March 25, 2014, vacating the

: Order of the Philadelphia County Court of

JOHN JACKSON, : Common Pleas at No. CP-51-CR-

: 0203341-2004 (Bright, J.), filed May 25,

Respondent : 2012

DISSENTING STATEMENT

MR. JUSTICE SAYLOR

I respectfully dissent from the majority’s summary disposition of this case on the
allocatur docket. The Court’s Internal Operating Procedures require that “[a] per curiam
order granting allowance of appeal and reversing an order of the lower court must cite
to controlling legal authority or provide a full explanation of the reasons for reversal.”
Supreme Court lOP §6(B). The rule is plainly intended to provide litigants with a
reasonably developed explanation as to why the Court is exercising its discretion to
disturb the status quo attained in an as-of—right direct appeal. In this regard, the
majority’s mere citations to general legal principles, without any attempt to explain how
those principles apply to the facts under review, are facially deficient.

Absent a citation to directly controlling authority involving an analogous
paradigm, this Court should, at most, grant the request for allocatur and consider the
merits upon full briefing by the parties.

Madame Justice Todd joins the dissenting statement.